McCLELLAN, J.
The only question in this case is whether a sufficient predicate was laid in the circuit court for the admission of the testimony of one Scott given on a former trial before the county court in behalf of the State, on the ground that he was dead or permanently or indefinitely out of the State at the time of the trial in the circuit court. No effort to prove his death was made; and the evidence offered as to his absence went only to show that he was not in Washington county. This was wholly insufficient.—Burton v. State, 107 Ala. 68. The court, therefore, erred in receiving evidence as to the testimony of this witness on the former trial.
Reversed and remanded.